HERSEY, Judge.
In aid of execution of a final judgment, various attempts were made to take the deposition of appellant, a party in the litigation out of which the judgment arose. Appellant appeared by counsel to protest discovery. Many attempts to take the deposition were to no avail. The latest attempt was subjected to a motion to strike which was denied. That denial is the subject of this appeal. We affirm.
A judgment debtor is subject to discovery procedures. Fla.R.Civ.P. 1.560. If represented by an attorney, service is obtained by delivering a copy of the notice of taking deposition to the party’s attorney. Fla.R.Civ.P. 1.080(b). Appellant flirts with contempt. No further impediments to discovery should be permitted.
AFFIRMED.
LETTS and DELL, JJ., concur.